DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles W. Gray (Reg. No. 61,345) on 15 March 2022.

The application has been amended as follows: 

The Claims:
10. (Currently Amended) A CT imaging method, comprising the following steps: 
scanning an object to be detected by a radioactive source device and a detection device of a scanning device, wherein the scanning device rotates at a non-uniform speed in at least partial process of scanning; 

determining effective detection data by the imaging device according to the signal 
generating a CT image by the imaging device based on the effective detection data, wherein the effective detection data refer to data of the detection device acquired each time the scanning device rotates by the preset angle.

12. (Currently Amended) The CT imaging method according to claims 10, wherein determining effective detection data by the imaging device according to the signal sent by the rotation monitoring device, and generating a CT image by the imaging device based on the effective detection data comprises: 
acquiring the effective detection data by a data collecting and selecting device of the imaging device, and transmitting the effective detection data by the data collecting and selecting device to an image processing device of the imaging device; and
generating a CT image by the image processing device based on the effective detection data transmitted by the data collecting and selecting device.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 March 2022 was filed after the mailing date of the non-final Office action on 28 October 2021.  The submission is in 

Allowable Subject Matter
Claims 10-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 10-17, Klingenbeck-Regn (U. S. Patent No. 7,376,214 B2) disclosed a CT imaging method that comprises a following step: 
scanning an object to be detected by a radioactive source device (2) and a detection device (4) of a scanning device, wherein the scanning device rotates at a non-uniform speed in at least partial process of scanning (1, 2). 
Furthermore, Ooshima (U. S. Patent No. 8,842,804 B2) disclosed a CT imaging method that comprises a following step:
detecting a rotating angle of the scanning device by a rotation monitoring device (23), and sending a signal by the rotation monitoring device to an imaging device (5) each time the scanning device rotates by a preset angle (column 3, lines 27-39; column 9, lines 46-64). 
However, the prior art failed to disclose or fairly suggested a CT imaging method that further comprises following steps:
determining effective detection data by the imaging device according to the signal sent by the rotation monitoring device; and 
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s amendments filed 20 December 2021 with respect to claims 10-17 have been fully considered.  The objections of claims 10-17 have been withdrawn.
Applicant’s amendments filed 20 December 2021 with respect to claim 11 have been fully considered.  The objections of claim 11 have been withdrawn.

Response to Arguments
Applicant’s argument filed 20 December 2021 with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Kang et al. (U. S. Patent No. 11,022,569 B2) disclosed low-angle self-swinging large-scale multi-slice spiral computed-tomography apparatus and an inspection method.
Kang et al. (U. S. Patent No. 10,935,691 B2) disclosed an CT inspection system and a CT imaging method for obtaining detection data at a frequency that is N times a beam-emitting frequency of a radioactive source device.
Ahn et al. (U. S. Patent No. 10,799,198 B2) disclosed an X-ray image-capture apparatus comprising a controller (60) configured to change a rotation speed of a rotation supporter (30).
Moore (U. S. Patent No. 10,677,943 B2) disclosed a system and a method for monitoring a computed-tomography imaging system.
Hirayu (U. S. Patent No. 10,357,222 B2) disclosed an X-ray diagnostic imaging apparatus, a monitoring server, and an anomaly detection method.
Okerlund et al. (U. S. Patent No. 10,349,909 B2) disclosed systems and methods for flow-rate-compensated acquisition parameters for medical imaging.
Koike et al
Yanagita et al. (U. S. Patent No. 9,599,578 B2) disclosed a radiation tomographic imaging apparatus, a control method of a radiation tomographic imaging apparatus, and a program.
Ueki (U. S. Patent No. 9,155,508 B2) disclosed an X-ray CT device.
Kobayashi (U. S. Patent No. 9,084,543 B2) disclosed an X-ray diagnostic apparatus.
Vlachomitrou et al. (U. S. Patent No. 9,066,687 B2) disclosed a panoramic dental X-ray unit.
Thran et al. (U. S. Patent No. 8,693,621 B2) disclosed a source and/or a detector positioning system.
Basu et al. (U. S. Patent No. 7,881,426 B2) disclosed a method and a system for performing a scan of an object.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884